Exhibit 10.04

 

LOGO [g199908ex10_04.jpg]       

P.O. Box 982

El Paso, Texas

79960-0982

(915) 543-4067

                    

David Hawkins

Director, Energy Trading

El Paso Electric Company

April 29, 2011

Mr. Don Stoneberger

Freeport-McMoRan Copper & Gold Energy Services

333 North Central Avenue Suite 21.021

Phoenix, AZ 85004

 

Re: Power Purchase and Sale Agreement between

Freeport-McMoRan Copper & Gold Energy Services, LLC and

El Paso Electric Company

Dear Mr. Stoneberger,

Pursuant to Section 3.4 of the Power Purchase and Sale Agreement (“Agreement”)
between Freeport-McMoRan Copper & Gold Energy Services, LLC (“FMES”) (formerly,
Phelps Dodge Energy Services, LLC) and El Paso Electric Company (“EPE”), FMES
and EPE (collectively the “Parties”) hereby agree to maintain the quantity of
energy to be purchased and sold under Sections 3.1 and 3.2 of the Agreement at
125 MW per hour through 11:59 p.m. Mountain Standard Time on December 31, 2013.
The Parties further agree that the quantity of firm energy that may be
dispatched by EPE pursuant to Section 3.6 of the Agreement is 125 MW per hour,
less the quantity of energy sold and delivered by FMES pursuant to Section 3.1.
The amount of energy to be purchased and sold under the Agreement was set to
revert to the original base contract amount of 100 MW per hour, on 11:59 p.m.
Mountain Standard Time on December 31, 2011, based on a November 12, 2010
agreement between the Parties.

Please indicate FMES’ acknowledgement of the foregoing agreement by signing this
letter in the place indicated below and returning the original or a copy thereof
to my attention at your earliest convenience.

Sincerely,

/s/ David Hawkins

David Hawkins

Freeport-McMoRan Copper & Gold Energy Services, LLC By:

 

By:  

/s/ Don Stoneberger